DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: in paragraph [0033], in the first sentence, “set of of” should read, “set of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claims 1-10 and 21-31, the term “computer-readable medium” is not clear as to its meaning, within the context of the specification.  While the specification uses the terms “computer-readable medium” and “machine-readable medium”, it does not explain what these terms mean.  On the other hand, the specification also utilizes the term “computer-readable storage device”, and provides examples of computer-readable storage devices (e.g., paragraph [00126]).  However, there is no indication that a “computer-readable medium” is the same thing as a “computer-readable storage device” in the disclosure.  Therefore, it is not clear what Applicant is trying to claim, if “computer-readable medium” is different from a “computer-readable storage device.”  
	b) In claim 2, in lines 1-2, “the predicted prognosis” is ambiguous because there are more than one type of predicted prognosis recited in claim 1.  Claim 12 has the same problem.
	c) In claim 23, in lines 1-2, “the predicted prognosis” lacks antecedent basis.

Allowable Subject Matter
Claims 11 and 13-20 are allowed.
Claims 1-10, 12 and 21-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20200005931 to Madabhushi et al. teaches a system for classifying a tumor which segments a tumoral region, defines a peritumoral region, extracts radiomic features from the tumoral and peritumoral regions, and provides the radiomic features to a machine learning classifier. 
	U.S. Patent Application Publication 20200275857 to Lou et al. teaches a neural network classifier which classifies tumor tissue and adjacent tissue.
	U.S. Patent Application Publication 20120008838 to Guyon et al. teaches a hierarchical or ensemble classifier system for cancer screening.
	WO 2018/017355 A1 to Madabhushi et al. teaches extracting tumoral features and peritumoral features, providing features to a classifier, and classifying the tumor.
	The article, “Early Radiomics Experiences in Predicting CyberKnife Response in Acoustic Neuroma” by D’Amico et al. teaches performing tumor segmentation and computing radiomics features the tumor, and training a classifier and using it to classify acoustic neuromas.
	The article, “Assessing the Prognostic Impact of 3D CT Image Tumour Rind Texture Features on Lung Cancer Survival Modelling” by Vial et al. teaches using textual radiomic features for prognosis of non-small cell lung cancer, and that radiomic features derived from regions external to and neighboring a tumor have prognostic value.
	The article “3-D RPET-NET: Development of a 3-D PET Imaging Convolutional Neural Network for Radiomics Analysis and Outcome Prediction” by Amyar et al. teaches a 3-D CNN that extracts 3-D image features for radiomics analysis of cancer using PET imaging.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665